6-1162-AKP-072R2 American Airlines, Inc. P.O. Box Dallas-Fort Worth Airport, Texas75261-9616 Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Reference: Purchase Agreement Nos. 1977, 1978, 1979, 1980, and 3219 (the Purchase Agreements) between The Boeing Company and American Airlines, Inc. relating to Model 737, 757, 767, 777 and 787 aircraft, respectively This letter agreement (Letter Agreement) is entered into on the date below and amends and supplements the Purchase Agreements referenced above. All capitalized terms used herein but not otherwise defined in this Letter Agreement shall have the same meanings assigned thereto in ExhibitC to the applicable Purchase Agreement or elsewhere in such Purchase Agreement. This Letter Agreement supercedes and replaces in its entirety Letter Agreement6-1162-AKP-072R1 dated April 23, 2004. 1.Definitions. Terms used herein and not defined in this Letter Agreement have the meanings set forth in the Purchase Agreements.
